Citation Nr: 1502266	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-49 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for service-connected osteoarthritis right knee associated with residuals of injury, right ankle (right knee disability) prior to May 12, 2010, and to a disability evaluation in excess of 30 percent from August 1, 2011.  

2. Entitlement to a disability evaluation in excess of 20 percent for service-connected residuals of injury, right ankle (right ankle disability).  

3. Entitlement to service connection for high blood pressure (HBP).

4. Entitlement to service connection for diabetes mellitus (DM).

5. Entitlement to service connection for erectile dysfunction (ED).

6. Entitlement to an increased rating for service-connected dermatitis of legs and tinea pedis.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In his VA Form 9, Appeal to Board of Veterans' Appeals (VA Form 9), received in December 2009, the Veteran requested to appear at a videoconference hearing before a Veterans Law Judge (VLJ).  However, in a statement received in October 2014 he cancelled his hearing request. Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  

In a January 2011 rating decision the RO granted an evaluation of 100 percent, effective May 12, 2010, based on surgical or other treatment necessitating convalescence.  The evaluation of 100 was continued for an additional twelve month period beginning July 1, 2010.  A 30 percent evaluation was assigned from August 1, 2011.  

In a statement received in October 2014, the Veteran's representative noted that the RO erred in awarding the 100 percent and 30 percent evaluations in the January 2011 rating decision by assigning these evaluations to the wrong knee (i.e.,  the left knee not the right knee), and requested that the error be corrected.   The Board acknowledges that the Veteran underwent a right total knee replacement in May 2010, and that the RO misidentified the affected knee in the January 2011 rating decision.  Correction of this typographical error must be made, and the Board refers the matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Board will proceed with adjudication of the right knee disability claim, and apply the ratings of the January 2011 rating decision for the left knee to the right knee disability as it is clear that this is no more than a typographical/administrative error. 
In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to an increased evaluation for service-connected right ankle disability and dermatitis of the legs and tinea pedis, and entitlement to service connection for HBP, DM, throat cancer, and ED are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. Prior to May 12, 2010, the Veteran's right knee disability had been productive of functional loss due to pain; but not of limitation of flexion to 30 degrees, or any limitation of extension, any ankylosis of the right knee, any recurrent subluxation or lateral instability, any dislocated semilunar cartilage, any impairment of the tibia and fibula, or any semilunar cartilage removal.  

2. Since August 1, 2011, the Veteran's right knee disability has been productive of knee replacement with intermediate degrees of residual weakness, but not by any chronic residuals consisting of severe painful motion or weakness in the right knee; or any ankylosis, leg extension limited to 30 degrees or more, or nonunion of the tibia and fibula with loose motion requiring brace.  


CONCLUSIONS OF LAW

1. Prior to May 12, 2010, the criteria for entitlement to an evaluation in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5256, 5257, 5258, 5260, 5261, 5262.  (2013).  

2. Since August 1, 2011, the criteria for entitlement to an evaluation in excess of 30 percent for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5261, 5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  In a claim for an increased rating, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).  
The notice requirements were met in this case by letters sent to the Veteran in June 2006 and November 2008.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also informed of the type of evidence needed to demonstrate a worsening or increase in severity of his disabilities and the effect that worsening has on employment in the November 2008 letter.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was most recently readjudicated in a January 2011 supplemental statement of the case (SSOC).  Thus, there was no deficiency in notice and a harmless error analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.  

Additionally, the Veteran was afforded VA medical examinations in July 2006, November 2007, and August 2013 to determine the severity of his service-connected right knee disability.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and reviewed the Veteran's assertions.  Finally, the examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board concludes that the VA examinations are adequate to rate the disabilities.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Increased Ratings

The Veteran seeks an increased disability rating for his service-connected right knee disability, which is assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5010.   The claim for an increased rating was filed in May 2006, in which the Veteran reported that he had chronic pain and stiffness in the knee which limited his movement and walking.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Arthritis due to trauma is rated under Diagnostic Code 5010, which in turn is rated under the same criteria as Diagnostic Code 5003, degenerative arthritis.  Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).  

There are two Diagnostic Codes for limitation of motion of the knee (5260 and 5261); they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2013).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Under DC 5055, knee replacement with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262, the minimum rating is 30 percent; knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating; and for 1 year following implantation of prosthesis warrants a 100 percent rating.  38 C.F.R. § 4.71a (2013).  

Under DC 5256, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent rating; and extreme unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a (2013).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2013).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a (2013).  

Under DC 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2013).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Under DC 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2013).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Under DC 5262, nonunion of the tibia and fibula with loose motion, requiring brace warrants a 40 percent rating.  38 C.F.R. § 4.71a (2013).  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

Rating prior to May 12, 2010

A July 2006 VA joints examination report shows a history of pain in the right knee that first developed in the 1970's during service, which has worsened over the years.  The Veteran was diagnosed with arthritis.  He was previously treated by having fluid drained, and was treated with local injections, which temporarily helped; however, the last injection was in the 1970's.  The Veteran denied receiving physical therapy or device for his right knee, and did not undergo any surgery.  He complained of pain (8 to 9 out of 10) precipitated by walking a few hundred yards that lasted for an hour and was relieved by rest.  The Veteran reported that at times the pain was in the back of the knee.  He indicated that his right knee was hot, red, stiff, weak, unstable, gave out, locked, fatigued, and lacked endurance.  As for the activities of daily living, the Veteran reported that he could not mow the lawn.  However, the right knee disability did not affect his work.  

On physical examination, the examiner observed the Veteran had crepitus, and widening of the joint with soft tissue swelling superior to the joint.  There was no effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement found.  There was no varus or valgus deformity, or varus or valgus laxity between 0 degrees and 30 degrees of flexion.  Lachman's, drawer, and McMurray's tests were negative, Range of motion testing revealed findings of flexion to 140 degrees, and extension to 0 degrees.  X-ray study of the right knee performed concurrently with the examination revealed findings of severe tibiofemoral arthropathy including joint space narrowing and marginal osteophytes that were worse within the medial compartment; patellofemoral osteoarthropathy; vascular calcifications; and osteopenia.  The Veteran was diagnosed with right knee degenerative arthritis.  

In his notice of disagreement (NOD), received in August 2007, the Veteran noted that X-rays of the right knee showed severe tibiofemoral arthropathy including joint space narrowing, and marginal osteophytes, patellofemoral osteoarthropathy, vascular calcifications, and osteopenia.  The Veteran argued that each of these conditions resulted in structural deterioration of the knee and created severe, persistent, chronic pain and reduced range of motion.  He stated that each condition reflected evidence of effusion, tenderness, guarding, instability, weakness, abnormal movement, pain on motion, pain on motion against resistance, or pain on repeated motion.  He indicated that as time passed his conditions got progressively worse and could not be corrected with therapeutic treatment.  

A November 2007 VA joints examination report shows findings of right knee osteoarthritis since 1995.  The Veteran reported that he was considering undergoing a right knee replacement.  He was being treated with medication, activity limitation, and an exercise program with poor result.  The examiner noted the Veteran reported symptoms of deformity, giving way, instability, pain, and weakness in the right knee.  However, there was no stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran reported symptoms of inflammation including tenderness, which affected the motion of the joint.  He also reported flare-ups of severe joint disease that occurred every 1 to 2 months and lasted for hours.  These flare-ups were precipitated by cold weather, and improved with warmth, time, and over-the-counter pain medication.  The Veteran believed that the extent of the effect of his flare-ups on limitation of motion or other functional impairment was decreased ability to walk due to increased pain.  

On physical examination, the examiner observed an antalgic gait with poor propulsion.  However, there was no other evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  The examiner noted findings of crepitus, tenderness, and guarding of movement.  However, there were no findings of bumps consistent with Osgood-Schlatter's disease.  There was crepitation and grinding, but no mass behind the knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing revealed findings of flexion from 0 degrees to 100 degrees, and extension to 0 degrees, with objective evidence of pain, and objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-ray study revealed findings of severe degenerative joint disease of the right knee.  The Veteran provided an employment history of employment with the Post Office, but he retired in 1998.  The examiner noted that the Veteran's right knee disability had no effect on his feeding, bathing, dressing, toileting, or grooming; mild effect on his driving; moderate effect on his chores; severe effect on his shopping and traveling; and prevented exercise, sports, and recreation.  

VA treatment records for the applicable time period generally show that the Veteran received joint injections of synvisc for his right knee disability.  An August 2007 VA treatment record showed findings of full extension of the right knee and flexion to 105 degrees, although the Veteran reported that when he got into his truck he had to lift his knee and leg up with his hands.  The clinician noted there was patellofemoral compression pain and crepitus.  A May 2008 VA treatment record revealed findings of significant bony enlargement along the medial joint line of the right knee, decreased flexion to 90 degrees out of 130 degrees; extension to -10 degrees, no instability, and crepitus.  

Private treatment records reveal that the Veteran gradually developed increasing pain in the right knee that was limiting.  He described his right knee pain as severe and had extreme difficulty walking any distances or using any type of public transportation.  He reported that it was very painful to get up from a chair.  He had pain at night, and the pain always interfered with things such as stairs, or any type of work or shopping he wanted to do.  He indicated that he had been on over-the-counter anti-inflammatory medications, which gave him some relief from pain.  

A March 2009 private treatment record showed the Veteran had varus posturing of the right knee, and joint effusion.  The right knee had range of motion from 7 degrees to 107 degrees, and there was moderate effusion with crepitation.  There was medial pseudolaxity to valgus stressing, but "pretty good" anterior-posterior stability of the knee.  X-rat study showed findings of advanced arthritis involving most severely the medial compartment with complete joint space loss, with subchondral changes, and moderately advanced changes in the patellofemoral region.  However, the lateral appeared to be relatively healthy.  

In May 2010 the Veteran underwent a right total knee arthroplasty.  

In consideration of the evidence of record, the Board finds that the VA examination opinions to be the most persuasive and probative evidence concerning the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In light of the foregoing, the Board finds that the schedular requirements for an evaluation in excess of 10 percent for the right knee disability had not been met for this period of the appeal.  In this regard, during the July 2006 and November 2007 VA examinations and in the private treatment records, the Veteran's right knee disability was productive of functional loss due to pain; but not limitation of flexion to 30 degrees, or any limitation of extension, any ankylosis of the right knee, any recurrent subluxation or lateral instability, any dislocated semilunar cartilage, any impairment of the tibia and fibula, or any semilunar cartilage removal to warrant an increased 20 percent evaluation under DCs 5256, 5257, 5258, 5260, 5261, and 5262.  Nor is there evidence of the involvement of two or more major joints or 2 or more minor joints with occasional incapacitating exacerbations to warrant an increased 20 percent evaluation under DC 5010.  38 C.F.R. § 4.71a (2013).  

The Board notes the Veteran's subjective complaints of intermittent swelling, pain, giving way and instability in the right knee.  The Veteran is competent to report the nature and extent of his knee symptoms, to include describing his overall functional loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, on this record, the lay assertions alone are not sufficient to establish the presence of joint instability or recurrent subluxation, ankylosis, flexion limited to 30 degrees, extension limited to 15 degrees, or semilunar cartilage dislocation, tibia and fibula impairment, which might otherwise entitle him to an evaluation in excess of 10 percent.  

Prior to May 12, 2010, the criteria for any increased schedular rating for the service-connected right knee disability are not met.  38 C.F.R. § 4.71a, DCs 5010, 5256, 5257, 5258, 5260, 5261, 5262.  Further, the assignment of further "staged ratings" is not warranted by the facts discussed above.  Hart, 21 Vet. App. 505.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the medical evidence does not support evaluations in excess of 10 percent for the service-connected right knee disability, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Rating from August 1, 2011

Most recently, an August 2013 VA examination report shows the Veteran was diagnosed with osteoarthritis of bilateral knee with bilateral total knee replacement.  The examiner noted that the Veteran was unable to verbalize his history due to a tracheostomy so his spouse accompanied him.  The examiner noted the Veteran underwent a right total knee arthroplasty in May 2010.  The examiner indicated that review of the operative note in the claims file indicated post-operative X-rays showed good alignment, no fracture, and no complication of the procedure.  A few days later, the Veteran was admitted for MRSA pneumonia.  The infectious disease note from that time indicated that the Veteran underwent a recent total knee replacement on the right side.  The wound was described as clean, and there was a negative physical examination.  Current symptoms were described as stiffness-type pain and difficulty standing due to pain.  

The Veteran reported that his current symptoms were stiffness type pain and difficulty standing due to pain.  He denied flare-up of his right knee.  Range of motion testing revealed flexion was to 110 degrees with no objective evidence of painful motion, and there was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Right knee post-test range of motion testing revealed flexion was again to 110 degrees, and there again was no limitation of extension.  The examiner noted the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  However, the Veteran did have functional loss and/or functional impairment of the knee and lower leg, including less movement than normal, and weakened movement.  He did not have tenderness or pain to palpation for joint line or soft tissues of the right knee, and muscle strength testing revealed the right knee had active movement against some resistance at both extension and flexion.  Anterior instability (Lachman test) was normal; posterior instability (Posterior drawer test) was normal; medial-lateral instability (valgus/varus pressure to knee in extension and 30 degrees of flexion) was normal; and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment, or any meniscal conditions or surgical procedures for a meniscal condition.  The examiner observed that the Veteran was in a wheelchair because he was unable to walk due to severe chronic obstructive pulmonary disease.  The examiner noted that the Veteran's right knee disability impacted his ability to work due to symptoms of pain, and difficulty standing.  

The examiner further noted that the Veteran had an 18 centimeter (cm) scar in his right knee  related to his right knee replacement surgery, but that they were not painful and/or unstable, and the total area of all related scars was not greater than 39 square cm (6 square inches).  The examiner described the scar as well-healed, non-tender, linear, without keloid, superficial, without affecting joint motion.  

In consideration of the evidence of record, the Board finds that the August 2013 VA examination report to be the most persuasive and probative evidence concerning the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board finds that the Veteran does not meet the criteria for a 60 percent evaluation under DC 5055 for his right knee disability during the appeal period, insofar as there are no chronic residuals consisting of severe painful motion or weakness in the affected extremity.  In this regard, the Veteran reported that his current symptoms were stiffness type pain and difficulty standing due to pain.  Range of motion testing revealed flexion was to 110 degrees with no objective evidence of painful motion, and there was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions, right knee post-test range of motion testing revealed flexion was again to 110 degrees, and there again was no limitation of extension.  Although the examiner noted the Veteran had functional loss and/or functional impairment of the knee and lower leg, including less movement than normal, and weakened movement, this weakened movement was not characterized as severe by either the Veteran or the examiner.  Also, he did not have tenderness or pain to palpation for joint line or soft tissues of the right knee, and muscle strength testing revealed the right knee had active movement against some resistance at both extension and flexion.  

The Veteran's right knee disability was not manifested by any ankylosis, leg extension limited to 30 degrees or more, or nonunion of the tibia and fibula with loose motion requiring brace, during this period of the appeal. 38 C.F.R. § 4.7a, DCs 5256, 5261, and 5262.  
In reaching this conclusion, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, which contemplates painful motion, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Simply stated, while the Board recognizes the Veteran's reports of right knee pain during the appeal period in question, the evidence simply does not reflect that such pain has resulted in additional functional loss so as to warrant a rating in excess of 30 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations).  

From August 1, 2011, the criteria for any increased schedular rating for the service-connected right knee disability are not met.  38 C.F.R. § 4.71a, DC 5055.  Further, the assignment of further "staged ratings" is not warranted by the facts discussed above.  Hart, 21 Vet. App. 505.  

Finally, the Board has considered whether a separate compensable rating is warranted for the right knee surgical scar noted during the August 2013 VA examination.  However, the Board finds that the above evidence does not warrant a separate compensable rating for scarring.  The 18 centimeter (cm) right knee scar was not painful and/or unstable, was not greater than 39 square cm (6 square inches), and was well-healed, non-tender, linear, without keloid, superficial, and without affecting joint motion.  At no time during this appeal period has the scar been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, DCs 7801-7805.  


Extraschedular Consideration and Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, as discussed above, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right knee disability.  The rating criteria address subjective complaints of instability and limitation of motion with functional loss.  The Veteran has not reported symptoms for this disability that are not addressed by applicable rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral for extraschedular consideration for his right knee disability is not in order.  

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  As noted, the Veteran's numerous VA examination reports have consistently shown that the symptoms the Veteran has experienced, with respect to his right knee disability, were adequately encompassed by the rating criteria already taken into account on evaluation of these disabilities or do not provide an exceptional disability picture.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his right knee disability caused him to be unemployable.  The November 2007 VA examination report shows that the Veteran retired from the Post Office in 1998 by becoming eligible by age or duration of work.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  



ORDER

A rating in excess of 10 percent for the service-connected right knee disability, prior to May 12, 2010 is denied.  

A rating in excess of 30 percent for the service-connected right knee disability, from August 1, 2011, is denied.  


REMAND

The Veteran last underwent a VA examination to evaluate the nature and severity of his right ankle disability in November 2007, approximately 8 years ago.  A contemporaneous VA examination is necessary to assess the current nature, extent and severity of his disability.  

Also, in a September 2013 rating decision, the RO, inter alia, denied the Veteran's claims for entitlement to service connection for high blood pressure (HBP), Type II diabetes mellitus (DM), throat cancer, and erectile dysfunction (ED); as well as an increased rating for service-connected dermatitis of legs and tinea pedis.  In a VA Form 21-4138, Statement in Support of Claim (VA Form 21-4138), received in April 2013, the Veteran requested reevaluation of his skin disability, throat cancer, ED, HBP, and DM.  This constitutes a timely Notice of Disagreement (NOD) to the September 2013 rating decision with respect to the issues of entitlement to service connection for HBP, DM, throat cancer, and ED; and of an increased rating for service-connected dermatitis of legs and tinea pedis.  A statement of the case (SOC) is needed.  38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature, extent and severity of his right ankle disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing. 

Then, the examiner should opine as to the impact of the Veteran's right ankle disability on his ability to work.  

A complete rationale for any opinion expressed shall be provided.  

2. Issue the Veteran an SOC, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for HBP, DM, throat cancer, and ED; and of an increased rating for service-connected dermatitis of legs and tinea pedis.  

3. Finally, readjudicate the matter on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided with an SSOC and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


